Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its dependent claims are allowable because Claim 1 specifically requires a hydraulic system further including a controller configured to enter a learning mode to learn a driven movement of the hydraulically driven component from the first position to the second position; determine fluid flow between the hydraulic motor and the hydraulically driven component during the driven movement while in the learning mode; associate the determined fluid flow with the driven movement; and output control signals to the hydraulic motor to reproduce the associated fluid flow and reproduce the driven movement.  
Claim 8 and its dependent claims are allowable because Claim 8 specifically requires a baling system further including a baler and a baler controller configured to enter a learning mode to learn a driven movement of the hydraulically driven component from the first position to the second position; determine fluid flow between the hydraulic motor and the hydraulically driven component during the driven movement while in the learning mode; associate the determined fluid flow with the driven movement; and output control signals to the hydraulic motor to reproduce the associated fluid flow and reproduce the driven movement.  
Claim 15 and its dependent claims are allowable because Claim 15 specifically requires a method of controlling a baler including a controller to perform entering a learning mode to learn a driven movement of a hydraulically driven component from a first position to a second position; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819.  The examiner can normally be reached on M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
April 24, 2021